DaiNGERFIELD, J.
— There is no doubt in my mind, from the authorities cited, that sureties can limit their responsibility, and that this bond does limit the liability of the sureties to the payment of any moneys collected after the 3d day of December, 1856. In reply it is urged that the sureties have signed it as an official bond, and that official bonds are security for past as well as future conduct of an officer; and. cases are cited showing that sureties for officers who had collected money before they executed a bond, were held bound for moneys thus collected. Public policy may require .in cases of that kind such security, but where a bond has once been given, and additional security is required, as in this instance, no presumption is raised that the principal has funds in his hands for which the state has no security. The bond might have been refused, but having been received with the limitation upon the responsibility of the sureties, and approved by the proper officer, the limitation became a part and parcel of it, and the sureties are only bound for that for which they assumed to be responsible. It is an official bond pro tanto. Let judgment be rendered for all money received by defendant Lynn and not paid over, after the 3d December, 1856, the date of the bond sued on.